Citation Nr: 1024963	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-33 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to initial and staged ratings in excess of 30 
percent for renal cell carcinoma, status post left nephrectomy, 
for the period prior to May 26, 2004. 

2.  Entitlement to a staged rating in excess of 30 percent for 
renal cell carcinoma of the right kidney, status post left 
nephrectomy and partial right nephrectomy, for the period from 
May 26, 2004 through June 2, 2004.  

3.  Entitlement to a staged rating in excess of 30 percent for 
renal cell carcinoma, status post left nephrectomy and partial 
right nephrectomy, for the period starting January 1, 2005.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to October 
1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for renal cell carcinoma, status post left 
nephrectomy, and a 30 percent rating, effective September 23, 
2003.  The decision further assigned a 100 percent rating from 
June 3, 2004 to December 31, 2004, and a 30 percent rating 
thereafter for renal cell carcinoma, status post left nephrectomy 
and partial right nephrectomy.  As the Veteran has been afforded 
the maximum benefit possible (a 100 percent rating) for the 
period from June 3, 2004 through the end of December 2004, the 
Board need not address whether a higher rating is warranted for 
this period.  

The appeal also comes before the Board from an August 2009 rating 
decision that denied a compensable rating for bilateral hearing 
loss.

The Veteran testified before the Board sitting at the RO in 
November 2009.  A transcript of the hearing is associated with 
the claims file. 

In January 2010, the Board remanded the claims for further 
procedural and evidentiary development, and they are now before 
the Board for adjudication.  

After review of the record on appeal, the Board recharacterized 
the claim for increased initial and staged ratings for renal cell 
cancer to permit assessment of staged ratings.  

In November 2009, the Board remanded a separate appeal for 
service connection for hypertension.   A decision on that appeal 
is deferred pending the completion of further development.  


FINDINGS OF FACT

1.  Prior to May 26, 2004, the Veteran did not have a recurrence 
of renal cell cancer.  In the period prior to May 26, 2004, the 
residuals of a left nephrectomy were not manifested by constant 
albuminuria with some edema, definite decrease in kidney 
function, or hypertension with diastolic blood pressure 
predominantly 120 mmHg or more. 

2.  On May 26, 2004, the Veteran was diagnosed with renal cell 
cancer of the right kidney, and underwent a partial right 
nephrectomy on June 3, 2004.  

3.  For the period beginning January 1, 2005, the residuals of a 
left nephrectomy and partial right nephrectomy were not 
manifested by constant albuminuria with some edema, definite 
decrease in kidney function, or hypertension with diastolic blood 
pressure predominantly 120 mmHg or more.

4.  The Veteran's bilateral hearing loss is manifested by hearing 
impairment of Level II.  The impact of the disability is 
difficulty understanding conversation in high background noise.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 30 
percent for renal cell carcinoma, status post left nephrectomy, 
have not been met prior to May 26, 2004. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101; 4.115b, Diagnostic Codes 7500, 7528 (2009).  

2.  The criteria for an increased rating of 100 percent for renal 
cell cancer of the right kidney, post left nephrectomy and 
partial right nephrectomies have been met on May 26, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101; 4.115b, Diagnostic Codes 7500, 
7528 (2009).  

3.  The criteria for a rating in excess of 30 percent for renal 
cell cancer of the right kidney, post left nephrectomy and 
partial right nephrectomies have not been met, during the period 
from January 1, 2005. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101; 4.115b, 
Diagnostic Codes 7500, 7528 (2009).  

4.  The criteria for a compensable rating for bilateral hearing 
loss have not been met at any period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.85 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Regarding the claim for an increased initial rating for renal 
cell cancer, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Accordingly, no further duty 
to notify was applicable once service connection had been 
granted.

For the increased-compensation claim for hearing loss, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement. VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

In correspondence in July 2009, the RO provided a notice that did 
not satisfy the requirements outlined in Vazquez-Flores.  The RO 
informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice asked the Veteran 
specifically for evidence to show the impact of his hearing 
disability on his employment and daily life but did not provide 
him with general notice concerning the testing criteria for the 
evaluation of hearing loss.  In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant and affected the 
essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In testimony 
before the Board in November 2009, the Veteran reported the 
symptoms that he experienced and the effect they have on him and 
that hearing loss is evaluated, in part, using the results of 
audiometric testing which the Veteran underwent on several 
occasions.  Moreover, based on the notice that was provided to 
him in the rating decision and the statement of the case, the 
Veteran is reasonably expected to understand what is required to 
substantiate the claim.  The statement of the case informed him 
of the applicable diagnostic criteria and the reasons for denying 
the claim and the notice letter informed him of the various types 
of evidence that could be submitted in support of his claim.  
Accordingly, the notice errors did not affect the essential 
fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman with combat service 
in the Republic of Vietnam.  The Veteran was awarded the Bronze 
Star Medal and the Combat Infantryman's Badge.  He contends that 
the residuals of a left nephrectomy and partial right nephrectomy 
for renal cell cancer and the symptoms of bilateral hearing loss 
are more severe than are contemplated by the initial and current 
ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for the kidney 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the appeal.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  
However, for both kidney and hearing disabilities, staged ratings 
are appropriate for when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App.  505 (2007).


Left and Partial Right Nephrectomies

Malignant neoplasms of the genitourinary system warrant a 100 
percent rating.   A note following Diagnostic Code 7528 provides 
that following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals, as voiding dysfunction or renal dysfunction, whichever 
is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

In this case, the Veteran's initial diagnosis and surgery for 
renal cell cancer of the left kidney was in 1999.  The RO 
received a claim for service connection in September 2003.  The 
recurrence of cancer in the right kidney was diagnosed in May 
2004.  However, service connection was not granted on appeal 
until November 2007 and ratings and effective dates were not 
assigned until February 2009.  As the diagnoses and corrective 
surgeries occurred much earlier than the assignment of ratings 
and effective dates, the criteria for an examination after six 
months and the provisions of  38 C.F.R. § 3.105(e) could not be 
observed.  The ratings and effective dates must be assigned on 
the basis of the lay and medical evidence of record.  

The removal of one kidney warrants a minimum rating of 30 
percent.  A higher rating may be assigned based on renal 
dysfunction if nephritis, infection, or pathology is demonstrated 
in the remaining kidney.  38 C.F.R. § 4.115b, Diagnostic Code 
7500.  There are no specific rating criteria for a partial 
nephrectomy.  

Renal dysfunction is rated at 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 
60 percent rating is warranted when there is constant albuminuria 
with some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic Code 
7101.  An 80 percent rating requires persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
rating requires regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent edema 
and albuminuria; or BUN more than 80 mg%; or creatinine more than 
8 mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. 
§ 4.115a.  .

Hypertensive vascular disease warrants a 40 percent rating when 
diastolic blood pressure is predominantly 120 mmHg or more.  A 60 
percent rating requires diastolic pressure of 130 mmHg or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101. 

There is no credible lay or medical evidence of record of other 
urinary system dysfunction such as residual kidney abscess or 
chronic nephritis, those criteria do not apply.  

Starting in December 1998, the Veteran's primary care physician 
noted that the Veteran had consistently elevated blood pressure 
and advised changes in diet and exercise.  The physician followed 
the symptoms for several years, and in April 2001, the physician 
diagnosed hypertension and prescribed oral medication.  In 
subsequent reports, the physician noted good control of the 
disorder. 

In September 1999, the Veteran's private primary care physician 
noted that a computed tomography scan obtained to investigate 
post-injury abdominal bleeding showed indications of probably 
renal cell cancer of the left kidney.  In October 1999, the 
Veteran underwent a left nephrectomy.  A pathology evaluation 
confirmed the presence of cancer.  In October 2000, follow-up 
ultrasound and computed tomography scans showed a hypodense 
lesion on the cortex of the right kidney which was monitored for 
several years.  Physicians diagnosed the lesion as cystic but 
ordered periodic computed tomography scans.  

In March 2004, a VA physician noted a review of the claims file 
including the history of hypertension and the left nephrectomy.  
The physician reviewed the results of concurrent blood and urine 
laboratory tests and noted no evidence of diabetic renal 
dysfunction with normal microalbumin/creatinine ratio.  However, 
the physician noted that an elevated creatinine of 1.5 mg/dL was 
likely due to the presence of only one kidney and the long term 
effects of hypertension on the kidneys.  

On May 26, 2004, the Veteran's primary care physician noted that 
he consulted with the private urologist, diagnosed renal cell 
cancer of the right kidney, and recommended intervention.  

On June 3, 2004, the Veteran underwent a right upper pole partial 
nephrectomy to remove a tumor.  Pathology showed the presence of 
adenocarcinoma.  In a July 2005 letter, the attending urologist 
and surgeon noted that there was no sign of recurrence at that 
time.   In November 2005, the Veteran's primary care physician 
noted that the Veteran was undergoing follow-up scans every six 
months and that the creatinine measurements were relatively 
stable between 1.7 and 2.0 mg/dL. In May 2006, January 2007, and 
September 2007 laboratory results showed BUN, creatinine, and 
glomerular filtration rate all outside the normal range.  The 
primary care physician in September 2007 and a VA physician in 
January 2008 noted that that the results were "stable."  The 
latter physician noted that the Veteran was physically active and 
able to cut wood, exercise on a treadmill, and work as a 
machinist.  

In August 2009 a VA physician reviewed laboratory testing from 
September and October 2008 and concurrent testing that showed 
consistently negative microalbuminuria, other parameters outside 
the normal range, and stable control of hypertension with 
medication.  The physician noted that home monitored blood 
pressure was 120-130/70-80 mmHg and was measured on the 
examination as 116/68 mmHg.  The physician noted that 
hypertension was independent of the Veteran's service-connected 
disabilities.   The claims file also contains private laboratory 
results from May 2009 that were consistent with earlier 
measurements, but a clinical evaluation by the primary care 
physician's is not of record. 

In a November 2008 Board hearing, the Veteran stated that his 
right kidney was functioning well with no requirement for 
dialysis.  In a November 2009 Board hearing, the Veteran stated 
that he no longer had 75 percent of his kidney mass and that 
laboratory testing showed less than full kidney function.  The 
Veteran stated that he did not experience symptoms of urinary 
frequency, incontinence, or blockages.  In January 2010, the 
Board remanded the claim to obtain an additional VA examination 
and opinion on the status of the Veteran's renal function. 

In February 2010, a VA physician noted a review of the claims 
file and summarized the Veteran's history of kidney disease and 
surgery.  The physician noted the Veteran's report of no known 
recurrence of cancer and stable kidney function without symptoms 
or laboratory testing showing the presence of microalbuminuria.  
The Veteran also reported that his blood pressure was under 
control with medication.  The Veteran reported that he was laid 
off at work in June 2009 when his plant closed but that he had 
not lost time at work up to that date and had no physical 
limitations.   The physician tabulated the results of laboratory 
testing for kidney function, noting that the claims file did not 
contain test results prior to the left nephrectomy in 1999 and 
thereafter not until March 2004.   The physician noted that there 
was no evidence of microalbuminuria in any testing and no 
evidence of decreased kidney function after the partial right 
nephrectomy in 2004.  The physician noted that she was unable to 
determine whether there was a definite decrease in kidney 
function following the 1999 left nephrectomy because there was no 
data for comparison prior to the surgery and none after surgery 
until March 2004.   

The Board concludes that this examination substantially complies 
with the remand instructions because the physician reviewed all 
the laboratory data available in the record since 2003 and 
provided opinions based on that data.  Although an opinion 
regarding kidney function prior to March 2004 could not be 
provided on the basis of the laboratory data, the Board will 
refer to the other relevant medical records that provide 
qualitative evidence of kidney function.  

The Board concludes that a rating in excess of 30 percent for 
renal cell carcinoma and residuals of a left nephrectomy is not 
warranted at any time from the effective date of service 
connection in September 2003 through May 25, 2004.   The 
Veteran's initial diagnosis and treatment of renal cell cancer of 
the left kidney was completed prior to the date of service 
connection.  Therefore, a minimum rating of 30 percent is 
warranted for removal of one kidney.  Although the claims file 
does not contain laboratory data until March 2004, the Veteran 
was monitored by his physicians and none noted any observable 
symptoms or signs of insufficient kidney function such as 
microalbuminuria and edema.  A VA physician in March 2004 noted 
that the slightly elevated creatinine was due to the presence of 
only one kidney and the long term effects of hypertension on the 
kidneys.  The physician did not indicate that the measurement 
represented a definite decrease in kidney function.  There was no 
edema or requirement for dialysis, and the Veteran controlled his 
blood pressure in the normal range.  

The Board concludes that a 100 percent rating for renal cell 
carcinoma and subsequent surgery and therapy is warranted from 
May 26, 2004, the date of diagnosis of the right kidney lesion as 
a malignancy, until six months following the partial right 
nephrectomy ending December 31, 2004.   Essentially, the Board 
grants an earlier effective date for the 100 percent rating 
because the malignancy was diagnosed eight days prior to the 
corrective surgery.  

The Board concludes that a rating in excess of 30 percent is not 
warranted at any point during the period after January 1, 2005.  
The Veteran is competent to report on his symptoms and 
restriction of activities following the second surgery and his 
reports are credible as they are consistent with the records of 
VA examiners and his private clinicians.  The Veteran maintains 
an active lifestyle with no requirements for dialysis.  He 
controls hypertension with medication in a normal range.  There 
is no evidence of edema in any clinical examination throughout 
the period covered by this appeal.  The VA physician in February 
2010 reviewed the laboratory data since 2004 and concluded that 
there was no definite decrease in kidney function.  

The Board acknowledges the Veteran's sincerely held believe that 
a loss of approximately 75 percent of his kidney organ mass 
should warrant a disability rating of 75 percent.  However, the 
rating criteria contemplate the degree of remaining kidney 
function as determined by review of laboratory data and clinical 
observations by a medical professional.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected residuals of a left and 
partial right nephrectomies result in a unique disability that is 
not addressed by the rating criteria.  Specifically, there is no 
evidence of the requirement for dialysis, diagnosis of renal 
insufficiency, urinary dysfunction, frequent hospitalization or 
marked interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular schedular 
standards.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 
9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four. 
These averages are entered into a table of the rating schedule to 
determine the auditory acuity level of each ear, and these 
auditory acuity levels are entered into another table of the 
rating schedule to determine the percentage disability rating. 
38 C.F.R. § 4.85, Tables VI, VII.  An alternative method of 
rating exceptional patterns of hearing impairment is set forth in 
38 C.F.R. § 4.86 but is not applicable in this case.   38 C.F.R. 
§ 4.86. 

Audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined if 
an extra-schedular evaluation may be assigned.  Extra-schedular 
provisions do not rely exclusively on objective test results to 
determine if referral is warranted.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007). 

The RO received the Veteran's claim for service connection for 
bilateral hearing loss in April 2009.  There are no examinations 
of the Veteran's hearing acuity of record in 2008.  

In July 2009, a VA audiologist did not note a review of the 
claims file but accurately summarized the Veteran's in-service 
and post-service noise exposure.  The audiologist noted the 
Veteran's reports of a reduction in hearing acuity, ringing in 
the ears, and difficulty hearing conversation in crowded rooms.   
The Veteran also reported that he needed to see a speaker in a 
high background noise environment in order to understand the 
speech.  The audiologist noted no organic ear deficits. 
Audiometric testing showed thresholds of 5, 35, 75, and 95 
decibels at 1000, 2000, 3000, and 4000 Hertz respectively in the 
left ear and 5, 35, 70, and 90 decibels at the same respective 
frequencies in the right ear.  Average thresholds were 52.5 and 
50 decibels in the left and right ears respectively.  Speech 
discrimination scores were 80 and 88 percent in the left and 
right ears respectively.   Applying the test results to the 
criteria in Table VI, both ears have an impairment level II.  
Entering these results in Table VII, a compensable rating is not 
warranted.  

The Board finds that the examination is adequate because the test 
results are credible, consistent, and suitable for application in 
the appropriate tables and because the examiner noted that the 
impact of the Veteran's disability was limited to difficulty 
understanding conversation particularly in high background noise. 
Therefore, the Board concludes that a compensable rating for 
bilateral hearing loss is not warranted at any time during the 
period covered by this appeal.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral hearing loss 
results in a unique disability that is not addressed by the 
rating criteria.  The Veteran reported that the impact of his 
hearing disability is difficulty in understanding conversation in 
high background noise.  The Board notes that the rating criteria 
contemplate difficulty in understanding speech as that is a 
component of the audiometric testing.  There is no evidence of 
record that the Veteran uses hearing aids.  Although the Veteran 
is retired, there is no evidence that his disability would 
interfere with all forms of employment.  Thus, there is no basis 
for referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

 As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial or staged rating in excess of 30 percent for renal 
cell carcinoma, status post left nephrectomy, for the period 
prior to May 26, 2004, is denied. 

A staged rating of 100 percent is granted, effective May 26, 2004 
to June 2, 2004, but not earlier, for renal cell carcinoma of the 
right kidney, status post left nephrectomy, subject to the legal 
criteria governing the payment of monetary benefits.

A rating in excess of 30 percent for renal cell carcinoma, status 
post left nephrectomy and partial right nephrectomy, for the 
period starting January 1, 2005 is denied.  

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


